Title: IV. Jefferson to Lafayette, 7 July 1789
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris July 7. 1789

I inclose you a letter on the subject of what Mr. Mirabeau said which you were so good as to say you would have read in the assembly. I find that there has been imported from the United States into the Atlantic ports of France from March to May inclusive44,116quintals of corn 12,221quintals of flourmaking56,337quintals.
Add to this what has been imported  since the month of May, suppose about 20,000 quintals a month, and what has been furnished to the French islands which has prevented an equal quantity being exported from France, and you will have the proportion drawn from us.—I am with great affection Dear Sir Your friend & servt,

Th: Jefferson

